Dear Ms. Martin:
You have requested the opinion of this office concerning hiring practices  within the LaSalle Parish School System. Specifically, you asked whether a school board may hire temporary teaching assignments ("TTA"), or noncertified teachers, over a certified teachers.
After reviewing Title 17, the Louisiana Education Code, I have been unable to find any statutory requirement as to hiring priorities.  The relevant provision on this issue can, however, be found within the State Board of Elementary and Secondary Education's ("BESE") regulations.  All local school boards are subject to regulation promulgated by BESE and, therefore, these regulations have the force and, effect of law.
BESE Regulation 1.016.00 provides:
     To be legally eligible for teaching, administrative, supervisory, or other professional services in the schools of this State, personnel shall hold a valid Louisiana certificate appropriate to the services rendered.
Regulation 1.016.00 further refers to Bulletin 746, Louisiana Standards for State Certification of School Personnel, which is approved by BESE.  Bulletin 746 contains the policies of the Louisiana Department of Education concerning teacher certification.  Included in this is an Interim Emergency Policy for hiring full and part-time noncertified school personnel.
According to this policy full-time and part-time noncertified school personnel (excluding speech, language, and hearing specialists) may be employed by parishes having difficulty in employing certified persons in certain positions, provided that the following documentation is submitted to the Department of Education:
     (1)   A signed affidavit by the local superintendent  that the position could not be filled by a certified teacher;
     (2)   Submission of names, educational background, subject matter and grade level being taught as an addendum to the Annual School Report; and
*****
Obviously, this Emergency policy  is intended to remedy the shortage of teachers within the State.  The school board seeking to employ a noncertified teacher must have the local superintendent sign an affidavit that the position in question could not be filled by a certified teacher.
Thus, it is the opinion of this office that certified school teachers must be employed whenever possible  before a TTA may be hired to fill an open position.
I hope that this sufficiently answers your questions.  If you require any further information, please do not hesitate to call this office.
Yours very truly
                           RICHARD P. IEYOUB Attorney General
                           BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC:pab 0311p